DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claim 1 are Ohkawa et al. (WO 2013/094057, using the English equivalent US 2014/0339891 for translation/citation purposes), Kiesel et al. (US 2014/0203783), Hwang et al. (US 2013/0221903), and Kamachi (US 2011/0260659).

Ohkawa teaches a battery control device (Abstract). As illustrated in Figure 1, Ohkawa teaches that the battery control device comprises an assembly battery control part (150) ([0028]). As illustrated in Figure 3, Ohkawa teaches that the assembly battery control part comprises an average current monitoring part (152) which outputs an allowable average charge/discharge current in accordance with the short-time rated currents of the components forming the overall battery system ([0044], [0058]). As further illustrated in Figure 3, Ohkawa teaches that the assembly battery control part comprises an allowable current calculation part (151) which outputs an allowable charge/discharge current in accordance with the SOC of the storage battery ([0044]). As further illustrated in Figure 3, Ohkawa teaches that the calculated values of the average current monitoring part (152) and allowable current calculation part (151) are compared with one another, wherein the lower value in said comparison is then selected as the output ([0044]).
Kiesel teaches a battery management system ([0004]). Kiesel teaches that a battery management system is often utilized to process sensor information, such as battery current information of a battery system ([0004]). Kiesel teaches that the sensor information is utilized to determine, for example, the state of health of the battery system ([0004]). Kiesel teaches that by processing the sensor information and initiating appropriate control actions, the battery management system controls the operational characteristics of the battery system in order to prolong its predicted life and guarantee its overall safety ([0004]).
Hwang teaches a battery charging device and method (Title, Abstract). Hwang teaches that based on the state of health of a battery as calculated by a controller, the controller is programmed to automatically initiate either a first, second, or third mode of operation ([0011]-[0012]). Hwang teaches that when deterioration suppression of the battery is deemed to be required (i.e. prioritized), the controller initiates the third mode of operation which alters battery control operations with respect to deterioration suppression priorities ([0017]). However, Hwang teaches that when deterioration suppression of the battery is not deemed to be required (i.e. not prioritized), the controller initiates either the first or the second modes of operation, wherein neither the first nor the second modes of operation alter battery control operations with respect to deterioration suppression priorities ([0015]-[0016]). Hwang teaches that by prioritizing battery control modes of operation with respect to deterioration suppression, overall battery lifetime characteristics can be increased ([0007]).
Kamachi teaches a control apparatus of an electric vehicle (Abstract, [0001]). Kamachi teaches that an electric vehicle is configured to calculate a motor torque requested by a driver based on information (e.g. accelerator pedal opening, vehicle speed, etc.), and control a torque of the electric motor to generate power during acceleration ([0003]). Kamachi teaches that the vehicle is configured to control torque of the electric motor based on, for example, the charging rate and internal resistance characteristics of a battery comprised in the vehicle ([0022]-[0026]).

However, independent Claim 1 requires that the storage battery control device comprises a processor programmed to execute a program stored in memory, wherein the program causes the processor to calculate, determine, and select in the instantly claimed manner. Furthermore, Claim 1 requires that when deterioration suppression is to be prioritized, the smallest of the first through third allowable currents (each of which is calculated in accordance with a specific characteristic of the storage battery) is selected, whereas when deterioration suppression is not to be prioritized, the smaller of the first and second allowable currents (again, each of which is calculated in accordance with a specific characteristic of the storage battery) is selected. Furthermore, Claim 1 requires that the program causes the processor to also determine that deterioration suppression is not to be prioritized while a higher output torque of an electric motor which is a load of the storage battery is requested.

Despite their combined teachings, the prior art (i.e. Ohkawa, Kiesel, Hwang, Kamachi) neither teaches nor suggests all aspects of instant Claim 1. At a minimum, the prior art neither teaches nor suggests selecting a smallest of a first through third allowable current (each of which is calculated in accordance with the claimed characteristics of a storage battery) when deterioration suppression is to be prioritized, or selecting the smaller of first and second allowable currents (again, each of which is calculated the claimed characteristics of a storage battery) when deterioration suppression is not to be prioritized. The prior art also fails to disclose a processor which is caused to determine that deterioration suppression is not to be prioritized while a higher output torque of an electric motor which is a load of the storage battery is requested. Furthermore, the prior art does not explicitly teach a storage battery control device which is, effectively, “programmed” to operate in the instantly claimed manner. While it may be true that an overall battery control device of the prior art references, in combination, physically capable of performing the instantly claimed programmed steps, the fact remains that such an overall battery control device of the prior art of record is simply not specifically programmed to operate in the instantly claimed manner, and it would not have been obvious for one of ordinary skill in the art to modify the battery control device to specifically operate in the instantly claimed manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729